1    KELLY BABINEAU (CA State Bar #190418)
2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 802
3    Sacramento, CA 95814
     Tel:(916) 442-4948
4
     Fax: (916) 492-2909
5    kbabineau@klblawoffice.net
6
     Attorney for BOBBIE JEAN SANFORD
7

8

9                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. 2:18-CR-0004 DB
                      Plaintiff,       )
12                                     ) STIPULATION
                                       ) CONTINUING STATUS
13
                                       ) CONFERENCE AND EXCLUDABLE TIME;
14         v.                          ) PERIODS UNDER SPEEDY TRIAL ACT;
                                       ) FINDINGS AND ORDER
15
                                       )
16   BOBBIE JEAN SANFORD               ) Date: January 29, 2019
                                       ) Time: 9:00 a.m.
17
                                       ) Court: Hon. Deborah Barns
18                    Defendants.      )
     __________________________________)
19                                 STIPULATION
20
       1. By previous order, this matter was set for status on December 18, 2018.
21

22
       2. By this stipulation, defendants now move to continue the status conference for a

23        change of plea until January 29, 2019, and to exclude time between December 18,
24
          2018 and January 29, 2019, under Local Code T4.
25
       3. The parties agree and stipulate, and request that the Court find the following:
26

27            a. The government has provided a large amount of discovery, including a hard
28               drive with extensive video footage.


                                               -1-
1    b. The parties believe they have reached a settlement in this case. However,
2
        defense counsel for Ms. Sanford is unavailable to handle the change of plea
3
        on December 18, 2018, as she is currently in trial in People v. Garcia, in
4

5       Sacramento Superior Court case number 15F06936.
6
     c. January 29, 2019, is the first available date for all parties.
7
     d. As counsel needs additional time to ensure a thorough review of the plea
8

9       agreement has occurred with her client. Counsel for defendant believes that
10
        failure to grant the above-requested continuance would deny counsel the
11
        reasonable time necessary for effective preparation, taking into account the
12

13      exercise of due diligence.
14   e. The government does not object to the continuance.
15
     f. Based upon the above-stated facts, the ends of justice served by continuing
16

17
        the case as requested outweigh the interest of the public and the defendant

18      in a trial within the original date prescribed by the Speedy Trial Act.
19
     g. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
20
        3161, et seq., within which trial must commence, the time period of
21

22      December 18, 2018, to January 29, 2019, inclusive, is deemed excludable
23
        pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv), Local Code T4, because it
24
        results from a continuance granted by the Court at defendants’ request on
25

26      the basis of the Court’s finding that the ends of justice served by taking such

27      action outweigh the best interest of the public and the defendant in a speedy
28
        trial.

                                        -2-
1      4. Nothing in this stipulation and order shall preclude a finding that other provision
2
           of the Speedy Trial Act dictate that additional time periods are excludable from the
3
           period within which a trial must commence.
4

5    IT IS SO STIPULATED.
6
     Dated: December 16, 2018                         Respectfully submitted,
7
                                                      /s/ Eric Chang
8
                                                      ERIC CHANG
9                                                     Assistant U.S. Attorney

10   Dated: December 12, 2018                         /s/ Kelly Babineau
11
                                                      KELLY BABINEAU
                                                      Attorney for Bobbie Stanford
12

13

14

15                                   FINDINGS AND ORDER
16         IT IS SO FOUND AND ORDERED.
17   DATED: January 14, 2019                          /s/ DEBORAH BARNES
                                                      UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28




                                                -3-
